DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 9/3/2021.
Claims 1-30 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 is objected to because the Non-Patent Literature citation 2 because the citation 2 ends with a “+” symbol, a condensed version for citation 2 would overcome this objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-8, 12-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 10,855,359 B2; hereafter Zhou) in view of Yuan et al. (US 2021/0058998 A1; hereafter Yuan).

With respect to claim 1, Zhou discloses a method of wireless communication (Abstract and Title), comprising:
detecting, by a wireless communication device (2002 in FIG. 20; 2102 in FIG. 21; 2202 in FIG. 22), a first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) associated with a first cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53);
detecting, by the wireless communication device (2002 in FIG. 20; 2102 in FIG. 21; 2202 in FIG. 22), a second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) associated with a second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53); and
performing, by the wireless communication device (2002 in FIG. 20; 2102 in FIG. 21; 2202 in FIG. 22), a link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) procedure by prioritizing (2305, 2307, 2309, 2311 in FIG. 23; col. 37, lines 1-25, col.38, lines 30-67) a first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the first cell over a second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).



Yuan discloses wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery (Scell resource from Local DCI after monitoring ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100]) after the first link failure recovery ends (SCross-center DCI Pcell resource between monitoring start and ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100] ).

Yuan teaches the benefit of coordinating primary and secondary cell recovery (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell coordination as taught by Yuan in the method, terminal, base station and network of Zhou to produce an expected result.


With respect to claim 2, Zhou further discloses wherein the first cell is one of a primary cell (PCell) or a secondary cell (SCell), and the second cell is the other one of the PCell or the SCell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 3, Zhou further discloses wherein the detecting a second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) includes detecting the second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) after detecting (col. 34, lines 41-46; col. 35, lines 50-67) the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) or wherein the detecting a first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) includes detecting the first link failure after (col. 34, lines 41-46; col. 35, lines 50-67) detecting the second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26).

With respect to claim 4, Zhou further discloses comprising:
performing the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) in response to detecting the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26).

With respect to claim 5, Zhou further discloses wherein performing the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) includes starting a first link failure recovery timer (col. 28, lines 40-50, see timer expiring) for the first cell and sending a first link failure recovery request in a contention-free RACH procedure (col. 35, lines 10-50) or a contention-based RACH procedure (col. 35, lines 10-50) to a base station (BS) via the first cell (col. 34, lines 41-46; col. 35, lines 50-67).

With respect to claim 6, Zhou further discloses comprising:
col. 34, lines 41-46; col. 35, lines 50-67) in response to detecting the second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26), wherein performing the second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) includes starting a second link failure recovery timer for the second cell and sending a second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) request to the BS via the first cell or the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 7, Zhou does not disclose wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery after the first link failure recovery ends.

Yuan discloses wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery (Scell resource from Local DCI after monitoring ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100]) after the first link failure recovery ends (SCross-center DCI Pcell resource between monitoring start and ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100] ).

Yuan teaches the benefit of coordinating primary and secondary cell recovery (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell coordination as 

With respect to claim 8, Zhou further discloses comprising:
performing the second link failure recovery by sending a second link failure recovery request associated with the second cell to a BS via the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53);
starting a link failure recovery timer (col. 28, lines 40-50, see timer expiring) for the second cell in response to detecting the second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26), wherein the detecting a first link failure includes detecting the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) after the starting a link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) timer; and
adjusting the link failure recovery timer (col. 28, lines 40-50, see timer expiring) for the second cell to prioritize the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) for the first cell over the second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).



With respect to claim 12, Zhou further discloses comprising:
col. 35, lines 10-50) via the first cell, the RACH preamble sequence (col. 35, lines 10-50) indicating the first link failure in the first cell and the second link failure in the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 13, Zhou further discloses comprising:
sending, via a third cell, a message in at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH) (col. 36, lines 1-30), or a media access control-control element (MAC-CE) signaling, the message indicating the first link failure in the first cell and
the second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) in the second cell, and the third cell being different from the first and second cells (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 14, Zhou further discloses wherein the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) includes a first beam failure, and the second link failure includes (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) a second beam failure.

With respect to claim 15, Zhou discloses an apparatus (2002 in FIG. 20; 2102 in FIG. 21; 2202 in FIG. 22) comprising: 
a processor (406, 408 in FIG. 4) configured to:
2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) associated with a first cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53); 
detect a second link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) associated with a second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53); and 
perform a link failure recovery procedure (col. 34, lines 41-46; col. 35, lines 50-67) by prioritizing (2305, 2307, 2309, 2311 in FIG. 23; col. 37, lines 1-25, col.38, lines 30-67) a first link failure recovery for the first cell over a second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

Zhou does not disclose wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery after the first link failure recovery ends.

Yuan discloses wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery (Scell resource from Local DCI after monitoring ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100]) after the first link failure recovery ends (SCross-center DCI Pcell resource between monitoring start and ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100] ).

Yuan teaches the benefit of coordinating primary and secondary cell recovery (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell coordination as taught by Yuan in the method, terminal, base station and network of Zhou to produce an expected result.

With respect to claim 16, Zhou further discloses wherein the first cell is a primary cell (PCell), and the second cell is a secondary cell (SCell) (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 17, Zhou further discloses wherein the first cell is a SCell, and the second cell is a PCell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 18, Zhou further discloses wherein the processor detects (406, 408 in FIG. 4) the second link failure after the processor detects the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26).

With respect to claim 19, Zhou further discloses wherein the processor (406, 408 in FIG. 4) detects the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) after 2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26).

With respect to claim 20, Zhou further discloses comprising:
a transceiver (406, 407 in FIG. 4) configured to send a random access channel (RACH) preamble sequence via the first cell (col. 35, lines 10-50), wherein the RACH preamble sequence (col. 35, lines 10-50) indicates the first link failure (2301, 2302, 2303; col. 30, lines 42-56; col. 31, lines 1-26) in the first cell and the second link failure in the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 21, Zhou discloses a method of wireless communication (Abstract and Title), comprising:
receiving, by a wireless communication device (2101 in FIG. 21; 2201 in FIG. 22), a first link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) associated with a first link failure recovery for a first cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53);
receiving, by the wireless communication device (2101 in FIG. 21; 2201 in FIG. 22), a second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) associated with a second link failure recovery for a second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53); and
performing, by the wireless communication device (2101 in FIG. 21; 2201 in FIG. 22), a link failure recovery procedure by prioritizing (2305, 2307, 2309, 2311 in FIG. 23; col. 37, lines 1-25, col.38, lines 30-67) the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the first cell over the second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).


Zhou does not disclose wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery after the first link failure recovery ends.

Yuan discloses wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery (Scell resource from Local DCI after monitoring ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100]) after the first link failure recovery ends (SCross-center DCI Pcell resource between monitoring start and ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100] ).

Yuan teaches the benefit of coordinating primary and secondary cell recovery (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell coordination as taught by Yuan in the method, terminal, base station and network of Zhou to produce an expected result.


With respect to claim 22, Zhou further discloses wherein the first cell is a primary cell (PCell), and the second cell is a secondary cell (SCell) (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 23, Zhou further discloses wherein the first cell is a SCell, and the second cell is a PCell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 24, Zhou further discloses wherein the receiving a first link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) includes receiving the first link failure recovery request after receiving the second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67).

With respect to claim 25, Zhou further discloses wherein the receiving a first link failure recovery request includes receiving the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) request before receiving the second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67).


With respect to claim 27, Zhou discloses an apparatus (2101 in FIG. 21; 2201 in FIG. 22) comprising: 
a receiver (402 in FIG. 4) configured to:
receive a first link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) associated with a first link failure recovery for a first cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53) and
receive a second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) associated with a second link failure recovery for a second cell (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53); and
a processor (403 in FIG. 4) configured to perform a link failure recovery procedure by prioritizing (2305, 2307, 2309, 2311 in FIG. 23; col. 37, lines 1-25, col.38, lines 30-67) the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the first cell over the second link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) for the second cell.


Zhou does not disclose wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery after the first link failure recovery ends.

Yuan discloses wherein prioritizing the first link failure recovery for the first cell over the second link failure recovery for the second cell includes initiating the second link failure recovery (Scell resource from Local DCI after monitoring ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100]) after the first link failure recovery ends (SCross-center DCI Pcell resource between monitoring start and ends in FIG. 9; paragraphs [0095], [0096], [0097], [0098], [0099], and [0100] ).

Yuan teaches the benefit of coordinating primary and secondary cell recovery (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell coordination as taught by Yuan in the method, terminal, base station and network of Zhou to produce an expected result.

With respect to claim 28, Zhou further discloses wherein the first cell is one of a primary cell (PCell) or the secondary cell (SCell), and the second cell is the other of the PCell of the secondary cell (SCell) (col. 8, lines 30-50; col. 29, lines 8-28; col. 31, lines 1-26; col. 40, lines 44-53).

With respect to claim 29, Zhou further discloses wherein the receiver receives the first link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67) after receiving the second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67).

With respect to claim 30, Zhou further discloses wherein the receiver receives the first link failure recovery (col. 34, lines 41-46; col. 35, lines 50-67) request before receiving the second link failure recovery request (col. 34, lines 41-46; col. 35, lines 50-67).
Allowable Subject Matter
Claims 9-11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 9/3/2021, with respect to the rejection of claims 1, 15, 21 and 27 under Zhou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zhou and Yuan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        November 24, 2021